DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,6 are rejected under 35 U.S.C. 103 as being unpatentable over Tazika USP 7,407,159 in view of Fukuya et al. JP 2015-034080 A
	Tazika discloses, regarding claim 1, an image forming apparatus comprising:
a housing (20) storing a print device and having a supply port (adjacent 29) through which a sheet is supplied;
a cover portion (20a) whose base end portion (23) is coupled with a lower end portion of the supply port such that the cover portion can be displaced between a closing position (fig.1) for closing the supply port and an opening position (fig.2) for opening the supply port, the cover portion having a sheet stack surface on which the sheet is stacked when the cover portion is at the opening position; and
an auxiliary tray (27) attached to the sheet stack surface of the cover portion, the auxiliary tray supporting the sheet, together with the cover portion at the opening position (see at least fig.5), wherein
the auxiliary tray is, either in a first attachment state or in a second attachment state, attached to the cover portion (see figures).
Tazika does not expressly disclose the remaining limitations of the claim.
Fukuya teaches wherein when the auxiliary tray (215) is attached in a first attachment state, a longitudinal direction of the auxiliary tray extends along a width direction that crosses a sheet insertion direction and the auxiliary tray is stored on the sheet stack surface of the cover portion (when tray rotated in direction P and then positioned in slot 11e), and when the auxiliary tray is attached to the cover portion in the second attachment state, the longitudinal direction of the auxiliary tray extends along the sheet insertion direction, and the auxiliary tray extends out from the cover portion toward an upstream in the sheet insertion direction (position of tray shown in fig.11) (see ¶0066,0067).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the auxiliary tray attached in a first attachment state, a longitudinal direction of the auxiliary tray extends along a width direction that crosses a sheet insertion direction and the auxiliary tray is stored on the sheet stack surface of the cover portion, and when the auxiliary tray is attached to the cover portion in the second attachment state, the longitudinal direction of the auxiliary tray extends along the sheet insertion direction, and the auxiliary tray extends out from the cover portion toward an upstream in the sheet insertion direction, as taught by Fukuya, in the device of Tazika, for the purpose of facilitating miniaturization of the apparatus while still allowing the feed tray to accommodate sheets of different sizes (see ¶0005,0006).
Tazika further discloses, regarding claim 6, wherein the cover portion can be displaced to the closing position with the auxiliary tray attached on the cover portion in the first attachment state (see at least fig.1).

Allowable Subject Matter
5.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Takemura et al. (USP 8,757,794) discloses an image forming apparatus comprising a housing (1) storing a print device and having a supply port (fig.5); a cover portion (2); and an auxiliary tray (5) that extends out in a sheet insertion direction (H).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/12/2022